Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-16, 59-61, 71-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022.
Applicant’s election without traverse of invention group I in the reply filed on October 18, 2022 is acknowledged.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 29 of copending Application No. 17/176497 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘497 claims compounds of 
    PNG
    media_image1.png
    158
    241
    media_image1.png
    Greyscale
(claim 1), more specifically, compounds 
    PNG
    media_image2.png
    158
    321
    media_image2.png
    Greyscale
(claim 16), wherein R4g may be cycloalkyl, such as cyclohexyl, and 
    PNG
    media_image3.png
    124
    248
    media_image3.png
    Greyscale
 (claim 29). 
‘156 does not claim expressly the stereoisomer herein.
However, the racemic compound would comprise the stereoisomer herein. Further, it would have been obvious to make such stereoisomer as claim 16 claims the stereochemistry of the phosphate, which encompass the particular compound herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (US 9,388,208 B2, IDS)
Clarke et al. teach pyrrolo[1,2-F][1,2,4]triazines, 
    PNG
    media_image4.png
    135
    187
    media_image4.png
    Greyscale
, pharmaceutical composition comprising the same, and method of using the same for treating viral infection. See, col. 1, line 64 to col. 2, line 67. In a preferred embodiment, the compounds are 
    PNG
    media_image5.png
    132
    171
    media_image5.png
    Greyscale
 (II), wherein R4 may be -CN, R5 is 
    PNG
    media_image6.png
    105
    105
    media_image6.png
    Greyscale
, wherein R9 may be phenyl, and R12 may be alkyl or C3-6 cycloalkyl. See, cols. 3-4. In one embodiment, R5 is 
    PNG
    media_image7.png
    131
    123
    media_image7.png
    Greyscale
. See, col. 5, lines 30-49. Expressly disclosed compounds include: 
    PNG
    media_image8.png
    124
    254
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    132
    266
    media_image9.png
    Greyscale
. See, claim 25. In some embodiment, compounds of general formula (II) are further defined as R4 is CN, and R3 is -OH. See, claim 11.
Clarke et al. do not teach expressly the compound herein 
    PNG
    media_image10.png
    145
    226
    media_image10.png
    Greyscale
, or compound of general formula (II), wherein R3 is -OH, R4 is CN, and R12 is C6 cycloalkyl.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the compound herein, or making compound according to general  formula (II), wherein R3 is OH, R4 is -CN, R5 is 
    PNG
    media_image7.png
    131
    123
    media_image7.png
    Greyscale
, R12 is cyclohexyl, or replace the alkyl in 
    PNG
    media_image8.png
    124
    254
    media_image8.png
    Greyscale
with the cyclohexyl. 
A person of ordinary skill in the art would have been motivated to make the compound herein, or making compound according to general  formula (II), wherein R3 is OH, R4 is -CN, R5 is 
    PNG
    media_image7.png
    131
    123
    media_image7.png
    Greyscale
, R12 is cyclohexyl, or replace the alkyl in 
    PNG
    media_image8.png
    124
    254
    media_image8.png
    Greyscale
with the cyclohexyl because Clarke et al. teach that R12 may be alkyl and C3-C6 cycloalkyl, and alkyl and C6 cycloalkyl are interchangeable as R12 in the antiviral compound. Further, as to het stereochemistry of phosphate, note, a racemic mixture of the compound would comprise the particular stereoisomer as herein defined. Further, making a pharmaceutical composition of the compound would have been obvious as the compound is antiviral compound. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627